Title: To Thomas Jefferson from James Monroe, 12 October 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Octr. 12. 1800

Since yr. favor respecting my land above charlottesville I have heard nothing of Darrelle or Craven tho’ I wrote the former by yr. advice, communicating my price. I wish much to know whether that gentln. takes it, as in the interim it suspends my negotiation with any other person. I have thoughts of visiting Albemarle the last of this week, with Mrs. M to whom a change of place may be useful, at wh. time it is possible Craven may be able to give me satisfactory information on the subject. In case I do sit out it will be on thursday, so that we shall be up before the post leaves you. But shd. we not be  there by that time will thank you for what information you have respecting the view of Darrelle.
your friend & servant

Jas. Monroe

